                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


ANGELINA JEAN WELLS,                                 )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-480-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES plaintiff's
objections to the M&R [D.E. 24], DENIES plaintiff's motion for judgment on the pleadings [D.E.
17], GRANTS defendant's motion for judgment on the pleadings [D.E. 20], AFFIRMS
defendant's final decision, and DISMISSES this action.



This Judgment Filed and Entered on August 5, 2019, and Copies To:
Jonathan Howell Winstead                             (via CM/ECF electronic notification)
David N. Mervis                                      (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 5, 2019                               (By) /s/ Nicole Sellers
                                              Deputy Clerk
